Title: [Diary entry: 6 August 1788]
From: Washington, George
To: 

 Wednesday 6th. Thermometer at 70 in the Morning—76 at Noon—and 74 at Night. Very warm with the Wind Southerly & great appearances of Showers all the forenoon, but no rain fell here. Rid to the Plantations at the Ferry, French’s, Dogue run & Muddy hole. At the first—The Rows between the Corn, which had been planted with Cabbages and had perished, had been plowed and harrowed and were sowing with the Green (Norfolk) Turnip. One Plow was at Work before the Hoes in the Corn ground, & the other two, with the three belonging to Frenchs, had gone to that Place about 10 Oclock to plow in the Buck Wheat, weeds, &ca. in field No. 5 for Wheat—where 4 plows frm. Dogue run—& 3 from Muddy hole had gone for the same purpose yesterday. The Hoes except Cupid were hilling & Weeding Corn. At Frenchs—all hands—with the Ferry Cart, & the Waggon from the mansn. Ho. were getting in the Wheat & Rye from field No. 6. At Dogue Run, One plow was preparing the Intervals which was designed for Turnips between the Corn for sowing—Six hands were weeding & hilling Corn—and the others with the Cart were getting in and stacking the Wheat & Rye of No. 4. At Muddy hole—Six hands were chopping down the Weeds in the Corn at M. Ho. The others were getting in and Stacking the Barley.